PER CURIAM.
By these consolidated appeals, appellants essentially contend that the trial court was without jurisdiction to clarify and modify certain orders it had entered in proceedings following a foreclosure sale. An examination of the record and the relevant law reveals these contentions are without merit. When, after various hearings, the court modified its prior orders, it acted in accordance with the fundamental equitable principle that a trial court has inherent power to control its own judgments, and we perceive no error in the actions taken. Therefore, the orders appealed from are affirmed. Marsh v. Marsh, 72 Fla. 142, 72 So. 638 (1916); Surratt v. Fleming, 309 So.2d 614 (Fla. 1st DCA 1975). See also Fatolitis v. Fatolitis, 247 So.2d 525 (Fla. 2d DCA 1971); Fla.R.Civ.P. 1.540(b). See generally Arlt v. Buchanan, 190 So.2d 575 (Fla.1966).
Affirmed.